Title: To Benjamin Franklin from Georges Grand, 4 June 1778
From: Grand, Isaac-Jean-Georges-Jonas
To: Franklin, Benjamin


Monsieur
Amsterdam le 4 Juin 1778
En accompagnant les Incluses de M. Stockton, qui m’a eté particulierement Recommandé, Je dois Vous dire qu’il m’a fait confidence de ses Engagements avec M. Wm. Lée; et des inquietudes qu’on luy à donné trop tard, sur son caractêre, en l’informant avant son départ de Londres, de la Réputation des deux Freres.

Je n’ai pas pu en consçience le consoler, mais je luy ai conseillé de s’ouvrir à Vous, et au Docteur Bencrofft avec confiançe. Il est parti ce matin pour Francfort, avec Repugnance et Regret.
Autant que je suis capable de juger d’un Homme, celuy cy me parait intelligent, sage, prudent, éclairé, rempli de zêle pour sa Patrie et capable de luy Rendre de bons services. C’est pitié, qu’il se trouve aussi mal assoçié dans le début de sa carriere. J’ay l’honneur d’etre avec le plus respectueux attachement Monsieur Votre tres humble et Tres obeissant serviteur
Grand
